Citation Nr: 9923568	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from May 1966 to March 1970, and from February 1991 to June 
1992, appealed that decision.


REMAND

As a preliminary matter, the Board notes that the veteran's 
attorney has raised the issue of entitlement to an effective 
date prior to November 29, 1994 for an increased evaluation 
of 50 percent for PTSD in correspondence dated August 1998 
directed to the RO and in April 1999 directed to the Board.  
In this respect, the veteran's attorney is disagreeing with a 
July 1997 RO rating decision which determined that a 50 
percent disability evaluation was in order for the veteran's 
service-connected PTSD effective from November 29, 1994.  
Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case. 38 C.F.R. § 
19.26 (1998).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  See also 38 C.F.R. § 19.9(a) (1998) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  Additionally, on 
remand, the RO should complete any additional development 
deemed necessary.  38 C.F.R. § 19.26 (1998).  Further, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

With respect to the issue which is in appellate status at 
this time, the Board observes that the veteran was provided a 
VA examination in April 1996 to determine the level of 
disability attributable to PTSD.  Since that time, the 
veteran has submitted evidence that would reflect that PTSD 
symptomatology has increased, and indeed, the veteran has 
been granted a total rating due to individual unemployability 
as a result of PTSD and other service-connected orthopedic 
disorders.  In addition, the nomenclature used to evaluate 
psychiatric disorders, including PTSD, has changed.  The 
Board thus, believes that a more contemporaneous VA 
psychiatric examination may be useful in evaluating this 
claim, and therefore this claim is REMANDED for the following 
action:

1.  The RO is requested to issue the 
veteran and his attorney a statement of 
the case as to the issue of entitlement 
to a date earlier than November 29, 1994, 
for an increased evaluation for PTSD.  
The veteran and his attorney are advised 
that the Board's jurisdiction is limited 
to those issues for which a statement of 
the case has been issued subsequent to a 
timely notice of disagreement, and a 
timely perfected appeal has been received 
by the RO.  38 C.F.R. §§ 20.101, 20.200 
(1998).

2.  The veteran should be afforded a VA 
psychiatric examination to assess the 
nature and severity of his PTSD.  Any and 
all indicated studies and tests that are 
deemed necessary by the examiner should 
be accomplished.  Following a through 
evaluation, the examiner should offer an 
opinion regarding the degree of 
occupational and social impairment caused 
by the veteran's service-connected PTSD 
in terms of the nomenclature set forth in 
the schedule for rating psychiatric 
disorders.  The examiner is also 
requested to render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning score 
and explanation of what the score means 
in light of the nomenclature of the DSM-
IV.  The complete rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
veteran's claims file must be made 
available to the examiner for review.

3.  Thereafter, the RO should again rate 
the veteran's PTSD on the basis of all 
the evidence of record.  If the benefit 
sought is not granted in full, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


